DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-16, 18-19, and 37 are amended. Claim 17 is canceled. Claims 1-16, 18-19, and 37  are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 14-16, 19, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kallenberg et al, US 2017/0249739 in view of Vignati et al, WO 2010/079519 A1.
	Regarding claim 1, Kallenberg discloses a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying at least one tissue of at least one patient, wherein, when a computer arrangement executes the instructions (para 0032-0033; a non-transitory computer readable medium encoded with an instruction set for receiving mammogram image data relating to a mammogram in which no cancer lesion is visually observable and conducting a computer image analysis thereof in accordance with a method described above and outputting a determined risk of there being a cancer lesion physically present or about to arise within a screening interval), the computer arrangement is configured to perform procedures comprising: 
 	receiving at least one image of at least one internal portion of a breast of the at least one patient (para 0033 and 0049; receiving mammogram image data; analysis of images the breast); and 
 	automatically classifying the at least one tissue of the breast by applying at least one neural network to the at least one image (para 0015-0016, 0019, and 0049; the classifier has been trained to discriminate between (a) mammogram images in which no potential cancer lesion is visually observable which belong to patients who have been subject to further investigation by more sensitive detection methods than mammogram screening without any breast cancer being observed, and (b) mammogram images in which no potential cancer lesion is visually observable which belong to patients who have been subject to further investigation by more sensitive detection methods than mammogram screening with the result that a breast cancer has then been observed; apply the classifier to the mammogram image, a feature representation based on texture features is extracted from the image, said feature representation having been learnt in the training of the classifier; training images are labelled as cancer or control; Traditional neural networks fall into this category, and also variants like convolutional neural networks (CNNs)).

 	However, Vignati discloses a method of identification of potential lesions of a breast from tomographic image datasets of a chest region of a patient, the datasets comprising a plurality of voxels each having an intensity value, the images including a region of interest which comprises at least one breast. Normalizing the intensity of voxels belonging to the region of interest of the acquired images according to at least one normalization factor (Abstract).
 	Therefore, taking the combined disclosures of Kallenberg and Vignati as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method of identification of potential lesions of a breast from tomographic image datasets of a chest region of a patient, the datasets comprising a plurality of voxels each having an intensity value, the images including a region of interest which comprises at least one breast. Normalizing the intensity of voxels belonging to the region of interest of the acquired images according to at least one normalization factor as taught by Vignati into the invention of Kallenberg for the benefit of segmenting in an efficient, accurate and fully automatic manner the lesions present in the datasets of images of a breast (Vignati: page 2, third paragraph).
 	Regarding claim 2, the non-transitory computer-accessible medium of claim 1, Vignati in the combination further disclose wherein the at least one tissue includes at least one lymph node (page 17, last paragraph).
 	Regarding claim 3, the non-transitory computer-accessible medium of claim 2, Vignati in the combination further disclose wherein the computer arrangement is further 
 	Regarding claim 4, the non-transitory computer-accessible medium of claim 1, Kallenberg in the combination further disclose wherein the computer arrangement is further configured to automatically classify the at least one tissue as a fibroglandular tissue or a background parenchymal enhancement tissue (para 0043 and 0089).
 	Regarding claim 5, the non-transitory computer-accessible medium of claim 1, Vignati in the combination further disclose wherein the computer arrangement is further configured to automatically classify the at least one tissue as a cancer molecular subtype (page 18, second paragraph).
 	Regarding claim 6, the non-transitory computer-accessible medium of claim 1, Kallenberg further discloses wherein the at least one image is a magnetic resonance image (para 0007, 0109, 0112-0113).
 	Regarding claim 7, the non-transitory computer-accessible medium of claim 1, Kallenberg further discloses wherein the at least one neural network is a convolutional neural network (CNN) (para 0049).
 	Regarding claim 8, the non-transitory computer-accessible medium of claim 7, Kallenberg further discloses wherein the CNN includes a plurality of layers (para 0017, 0023, and 0048-0049).
 	Regarding claim 9, the non-transitory computer-accessible medium of claim 8, Kallenberg further discloses wherein the layers include (i) a plurality of convolutional layers, (ii) a plurality of rectified linear unit layers, and (iii) a plurality of fully connected layers (fig. 1; para 0017, 0023, 0048-0049, and 0070).
Regarding claim 14, the non-transitory computer-accessible medium of claim 1, Kallenberg further discloses wherein the computer arrangement is further configured to determine at least one score based on the at least one image using the at least one neural network (para 0089, 0092-0093, 0098-0099, and 0102-0103).
 	Regarding claim 15, the non-transitory computer-accessible medium of claim 14, Kallenberg further discloses wherein the computer arrangement is further configured to automatically classify the tissue based on the at least one score (para 0089, 0092-0093, 0098-0099, and 0102-0103).
 	Regarding claim 16, the non-transitory computer-accessible medium of claim 15, Kallenberg further discloses wherein the computer arrangement is configured to automatically classify the tissue based on the score being above 0.5 (para 0089, 0092-0093, and 0097-099).
 	Regarding claim 19, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 37, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kallenberg et al, US 2017/0249739 in view of Vignati et al, WO 2010/079519 A1 and further in view of Zur, US 2018/0253839.
 	Regarding claim 10, the non-transitory computer-accessible medium of claim 9, Kallenberg and Vignati in the combination do not explicitly disclose wherein at least one of the fully connected layers includes 512 neurons as claimed.

 	Therefore, taking the combined disclosures of Kallenberg, Vignati, and Zur as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a fully connected layer which includes 512 neurons as taught by Zur into the inventions of Kallenberg and Vignati for the benefit of identifying suspicious tissues such as polyps or cancer (Zur: Abstract; para 0001).
 	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kallenberg et al, US 2017/0249739 in view of Vignati et al, WO 2010/079519 A1 and further in view of Zuyev et al., US 2018/0350066.
 	Regarding claim 11, the non-transitory computer-accessible medium of claim 8, Kallenberg and Vignati in the combination further disclose wherein the layers include (i) a plurality of convolutional layers and (iii) a plurality of linear layers (Kallenberg: fig. 1; para 0017, 0023, 0048-0049, and 0070).
 	Kallenberg and Vignati in the combination disclose claim 11 as enumerated above, but they do not explicitly disclose (ii) a plurality of residual layers as claimed.
 	However, Zuyev discloses the CNN includes multiple residual layers (fig. 6; para 0047).
 	Therefore, taking the combined disclosures of Kallenberg, Vignati, and Zuyev as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the CNN includes multiple residual layers as taught by Zuyev into the inventions of Kallenberg and Vignati for the .


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kallenberg et al, US 2017/0249739 in view of Vignati et al, WO 2010/079519 A1 and further in view of Deutsch et al, WO 2006/084272 A2.
 	Regarding claim 12, the non-transitory computer-accessible medium of claim 7, Kallenberg and Vignati in the combination do not explicitly disclose wherein the CNN includes a collapsing and expanding CNN as claimed.
 	However, Deutsch discloses the CNN includes a collapsing and expanding CNN (page 68, lines 1-17).
 	Therefore, taking the combined disclosures of Kallenberg, Vignati, and Deutsch as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the CNN includes a collapsing and expanding CNN as taught by Deutsch into the inventions of Kallenberg and Vignati for the benefit of predicting chemotherapy responsiveness in breast cancer patients (Deutsch: page 1, lines 8-9).
 	Regarding claim 13, the non-transitory computer-accessible medium of claim 12, Deutsch in the combination further disclose wherein (i) an expanding arm of the collapsing and expanding CNN includes a plurality of convolutional filters and a plurality of strided convolutions, and (ii) a collapsing arm of the collapsing and expanding CNN includes a plurality of convolutional transpose filters (page 68, lines 1-17).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kallenberg et al, US 2017/0249739 in view of Vignati et al, WO 2010/079519 A1 and further in view of Kelly, JR. et al., US 2019/0035077.
 	Regarding claim 18, the non-transitory computer-accessible medium of claim 1, Kallenberg and Vignati in the combination disclose wherein the computer arrangement is configured to normalize the intensity values (Vignati: Abstract).
Kallenberg and Vignati in the combination disclose claim 18 as enumerated above, but they do not explicitly disclose using at least one z score map as claimed.
 	However, Kelly discloses a z-score may be calculated at every voxel to quantify its difference from the composite and further generate a z-score map (para 0033).
 	Therefore, taking the combined disclosures of Kallenberg, Vignati, and Kelly as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a z-score may be calculated at every voxel to quantify its difference from the composite and further generate a z-score map as taught by Kelly into the inventions of Kallenberg and Vignati for the purpose of aggregating and analyzing according to an anatomical region assignment (Kelly: para 0033).

Response to Arguments
Applicant's arguments with respect to claims 1-16, 18-19, and 37 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665